DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 January 2021, 12 December 2020 and 12 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The response filed 24 November 2020 is found persuasive. The terminal disclaimer overcomes the obviousness-type double patenting rejection. Claims 1, 12 and 17 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “accessing a table associated with the document that stores pre-computed data used to derive a frequency for each of a plurality of terms in the document; algorithmically determining the frequency of at least one term from the search query based on the pre-computed data from the table; and computing a preliminary rank score of the document based at least on the frequency and one or more real-time components that are computed in real-time based on the document and the search query.” Regarding independent claim 12, the prior art of record does not teach the following limitation: “computing a preliminary rank score for each of at least a portion of the documents in the first set of documents, the preliminary rank score for each document being computed by: accessing a table associated with the document that stores pre-computed data used to derive a frequency for each of a plurality of terms in the document; algorithmically determining the frequency of at least one term from the search query based on the pre-computed data from the table; and computing the preliminary rank score of the document based at least on the frequency; selecting a subset of documents from the first set of documents based on the preliminary rank scores; generating a final rank score for at least a portion of the documents in the subset of documents; and providing search results based on the final rank scores.” The limitations of independent claim 17 parallels claim 12, therefore it is allowed for similar reasons. Claims 2-11, 13-16 and 18-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169